        Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 1 of 18



                       United States District Court
                         District of Massachusetts

                                )
Hopkinton Friendly Service,     )
Inc.,                           )
                                )
          Plaintiff,            )
                                )
          v.                    )            Civil Action No.
                                )            18-11977-NMG
Global Companies LLC and Global )
Montello Group Corp.,           )
                                )
          Defendants.           )
                                )

                             MEMORANDUM & ORDER

GORTON, J.

     This case arises out of a franchise dispute between

Hopkinton Friendly Service, Inc. (“Hopkinton” or “plaintiff”)

and Global Companies LLC and Global Montello Group Corp.

(collectively “Global” or “defendants”) after the franchisor,

Global, increased the monthly rent of the franchisee, Hopkinton,

in connection with a renovation of the leased property.

Hopkinton filed this action against Global alleging federal and

state law claims, three of which this Court dismissed in June,

2019.

     Global now moves for summary judgment on Hopkinton’s

remaining claims, which include breach of the implied covenant

of good faith and fair dealing and unfair and deceptive

practices pursuant to Mass. Gen. L. c. 93A.          For the reasons


                                    - 1 -
     Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 2 of 18



that follow, defendants’ motion for summary judgment will be

allowed.

I.   Facts

     The Court set forth the factual background of this case in

greater detail in the Court’s prior Memorandum and Order but

focuses on facts relevant to the pending motion here. (see

Docket No. 79).    Hopkinton is a family-operated business that

leases a gasoline station and convenience store in Hopkinton,

Massachusetts (“the Premises”) from Global pursuant to a

franchise agreement.

     Hopkinton entered into a three-year franchise agreement

with Global in or about 2012, in which Hopkinton was required to

pay a monthly rent of $8,730 with scheduled annual increases.

In 2015, the parties extended the agreement for an additional

three years at a monthly rent of $11,450, again with scheduled

increases thereafter.    During that time, Hopkinton operated its

business at a monthly profit of between $15,000 and $20,000.

     In early 2017, Global retained attorneys, consultants and

engineers to explore the potential redevelopment and expansion

of the Premises.    As of August, 2017, Global had purchased two

parcels abutting the Premises and had begun finalizing its plans

for redevelopment.    Management met with Hopkinton’s sole

principal, Nayla Aoude, in October, 2017 to advise her of



                                 - 2 -
     Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 3 of 18



Global’s redevelopment plans and that there would be public

hearings held by the Town of Hopkinton to discuss those plans.

     In December, 2017, Hopkinton received from Global a

franchise renewal agreement (“Renewal Agreement”) for an

additional three years at a monthly rent of $14,138 with

scheduled annual increases based on Rent Guidelines, which are

expressly incorporated into the Renewal Agreement and apparently

apply to all of Global’s franchisees.       Hopkinton was given three

months to accept or reject the Renewal Agreement and it had sent

the Agreement to an attorney to be reviewed.

     The Renewal Agreement provides Global the discretionary

right to redevelop the Premises at any time, in any way,

including reconstructing and/or adding buildings.        Under the

Agreement, if Global exercises that right, it is required to

reduce Hopkinton’s rent during the period of demolition/

construction, but is allowed to increase the rent pursuant to

the Rent Guidelines upon the completion of the redevelopment

project.   Neither document discloses Global’s planned capital

investment for the project, but the Rent Guidelines explain

clearly that,

     [i]f the cost of the redevelopment is equal to or
     greater than $500,000, the current annual rent will be
     increased by an amount equal to the total cost of the
     redevelopment multiplied by 15%.




                                 - 3 -
     Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 4 of 18



Under section 7.5(b) of the Agreement, Hopkinton has a

reciprocal right to terminate the franchise agreement without

penalty or cost within 30 days of receiving notice of any

redevelopment-related rental increase.

     In early January, 2018, Global submitted an application to

the Town for special permits and variances for redevelopment of

the Premises.    On January 30, 2018, Global notified Hopkinton in

writing of its purported plans for redevelopment but did not

enclose a copy of Global’s application to the Town (“the January

Letter”).    The letter explained that, if Global chose to proceed

with the redevelopment project, it would, inter alia, acquire

adjacent property and construct a larger store.        The letter also

cautioned Hopkinton that any redevelopment would take place

during the renewal term of Hopkinton’s franchise and would

result in an increase in rent.

     The January Letter also referred Hopkinton to the portion

of the Rent Guidelines used to calculate the associated rental

increase based upon the total capital expenditure of the

project.    Although the letter did not disclose the anticipated

cost of the project, it confirmed that the cost would be more

than $500,000, causing an associated rental increase of 15% of

the total cost of the project.     Finally, the letter reminded

Hopkinton of its right to terminate the franchise agreement



                                 - 4 -
     Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 5 of 18



within 30 days of being notified of any redevelopment-related

rental increase and invited Hopkinton to contact Global with any

questions.   Ms. Aoude did not inquire into the anticipated cost

of the project.

     In the following months, representatives from Global

continued to meet with Ms. Aoude to discuss the project, share

with her the site development plans and inform her of upcoming

public hearings held to discuss the project.        Ms. Aoude attended

only one of those hearings.     She signed the Renewal Agreement on

behalf of Hopkinton on March 16, 2018, after which she was

informed by Global about the approvals of the Town and the

acquisition of adjacent land needed for the redevelopment which

was completed in September, 2018.

     On August 21, 2018, Hopkinton received a notice from Global

confirming the redevelopment of the Premises and advising it

that construction would begin in the fall of 2018.         That notice

also informed Hopkinton, for the first time, that the total cost

of the project would be in excess of $5 million, resulting in a

monthly rental increase of approximately $65,000 per month, to

commence upon completion of the redevelopment.        The notice again

reminded Hopkinton of its right to terminate the Agreement

within 30 days of the receipt of that notice.        Hopkinton did not

submit a notice of termination before September 20, 2018, it



                                 - 5 -
      Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 6 of 18



continues to operate the franchise on the Premises and its rent

has not yet been increased because the redevelopment project is

incomplete.

      Hopkinton submits that between 2012 and 2017, it never

accrued an annual net profit of more than $70,000 and thus is

unable to afford the dramatically increased monthly rental under

the Agreement.    Ms. Aoude testified in a deposition in July,

2019, however, that she nonetheless would have signed the

renewal agreement had she known of the cost of the proposed

redevelopment and the associated rental increase.         She said

specifically that,

      I can tell you that if they had presented me with that
      rent, I would have still signed it . . .

II.   Procedural History

      In September, 2018, Hopkinton filed a motion for a

preliminary injunction under § 2805(b) of the Petroleum

Marketing Practices Act (“PMPA”), 15 U.S.C. § 2801 et seq.,

which the Court denied after a hearing.        In December, 2018,

Hopkinton filed an amended complaint as to which Global filed a

timely motion to dismiss for failure to state a claim.          In June,

2019, the Court allowed the motion, in part, and denied it, in

part, dismissing Hopkinton’s claims for violations of the PMPA

and for breach of contract.




                                  - 6 -
     Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 7 of 18



     About six months later, defendants filed this motion for

summary judgment.   While the motion was pending, the parties

prepared for trial, which was set for March 9, 2020 but later

postponed until April.     The parties filed multiple pre-trial

motions, including motion to strike affidavit of undisclosed

expert (Docket No. 148), motion in limine to allow the use of

documents designated as confidential at trial (Docket No. 157),

motion in limine to exclude evidence of plaintiff’s alleged

damages (Docket No. 158), motion in limine to preclude expert

witness testimony (Docket No. 160), motion for jury trial

(Docket No. 162) and motion to seal (Docket No. 169).         As a

result of the COVID-19 pandemic, however, the trial was

indefinitely postponed.

III. Defendants’ Motion for Summary Judgment

     A.   Legal Standard

     The role of summary judgment is “to pierce the pleadings

and to assess the proof in order to see whether there is a

genuine need for trial.” Mesnick v. Gen. Elec. Co., 950 F.2d

816, 822 (1st Cir. 1991) (quoting Garside v. Osco Drug, Inc.,

895 F.2d 46, 50 (1st Cir. 1990)).      The burden is on the moving

party to show, through the pleadings, discovery and affidavits,

“that there is no genuine dispute as to any material fact and




                                 - 7 -
     Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 8 of 18



the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a).

     A fact is material if it “might affect the outcome of the

suit under the governing law . . .” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986).      A genuine issue of material

fact exists where the evidence with respect to the material fact

in dispute “is such that a reasonable jury could return a

verdict for the nonmoving party.” Id.

     If the moving party satisfies its burden, the burden shifts

to the nonmoving party to set forth specific facts showing that

there is a genuine, triable issue. Celotex Corp. v. Catrett, 477

U.S. 317, 324 (1986).    The Court must view the entire record in

the light most favorable to the non-moving party and make all

reasonable inferences in that party's favor. O'Connor v.

Steeves, 994 F.2d 905, 907 (1st Cir. 1993).       Summary judgment is

appropriate if, after viewing the record in the non-moving

party's favor, the Court determines that no genuine issue of

material fact exists and that the moving party is entitled to

judgment as a matter of law. Celotex Corp., 477 U.S. at 322-23.

     B.   Arguments of the Parties

     Global contends that summary judgment is warranted in this

case because the record establishes that it indisputably has

acted fairly and in good faith in all dealings with Hopkinton



                                 - 8 -
     Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 9 of 18



and has kept Hopkinton reasonably apprised of its redevelopment

plans during the negotiations of the Renewal Agreement and after

it became enforceable.    It submits that Global could not have

breached the implied covenant of good faith and fair dealing

because it complied reasonably with the literal terms of the

Renewal Agreement which permits Global both to redevelop the

Premises and to increase the rent after its completion based

upon the redevelopment costs.     Furthermore, it avers that the

contractual relationship of the parties has remained intact,

defeating any claim that the redevelopment project was

pretextual and designed to coerce Hopkinton into terminating the

lease and franchise.

     Global also denies that there is any evidence that it has

violated Chapter 93A because it has shown that it engaged in a

series of good faith actions to keep Hopkinton informed of the

redevelopment plans, including showing and discussing with

Hopkinton representatives the redevelopment plans and providing

notice of the dates of public hearings that were held by the

Town as it considered the redevelopment project.        Finally,

Global argues that no reasonable jury could find that it

fraudulently induced Hopkinton into renewing the Agreement

because, as Hopkinton’s sole principal Nayla Aoude testified,




                                 - 9 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 10 of 18



she would have signed the Agreement even if Global had disclosed

the full cost of the project and the resulting rental increase.

     Hopkinton rejoins that the record establishes that Global

violated the covenant of good faith and fair dealing and Chapter

93A by exercising its discretionary right to redevelop the

Premises pretextually, having no legitimate good faith business

purpose in its selection of and investment in the redevelopment

project.   Hopkinton contends that Global selected the Premises

for redevelopment because of its “killer location” and the good

will that Hopkinton had generated over the years.        It asserts

that Global then designed the redevelopment project for the sole

purpose of coercing Hopkinton into renewing but then having to

terminate its lease and franchise because of the dramatic rental

increase and without any concern as to whether Hopkinton would

be able to generate sufficient revenue to afford it.        Although

Hopkinton does not dispute that Global had a discretionary right

to redevelop the Premises, it asserts that it had a right to

expect that any cost associated with the redevelopment would not

put it out of business.

     Hopkinton further responds that Global knew of but

intentionally concealed the actual scope and cost of the

project, thereby fraudulently inducing Hopkinton to sign the

Renewal Agreement.   It submits that during the negotiations for



                                - 10 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 11 of 18



the Agreement, and particularly with respect to the January

Letter, Global represented only that the cost of the project

would be above $500,000, the amount listed in the uniform Rent

Guidelines above which a 15% figure is used to calculate future

rent payable.    Hopkinton asserts that when Global made that

representation, it did not disclose that Global had already

purchased adjacent land or that the realistic cost of the

project would be approximately $5 million.       Hopkinton does not,

however, refute Ms. Aoude’s testimony that,

     I can tell you that if [Global] had presented me with
     that [increased] rent, I would have still signed [the
     Renewal Agreement] . . .

     C.   Analysis

                1. Breach of the Implied Covenant of Good Faith and
                Fair Dealing

     Massachusetts law provides that a covenant of good faith

and fair dealing is implied in every contract. Shaulis v.

Nordstrom, Inc., 120 F. Supp. 3d 40, 54 (D. Mass. 2015) (citing

Uno Rests. Inc. v. Boston Kenmore Realty Corp., 805 N.E.2d 957,

964 (Mass. 2004)).    The covenant provides that the parties will

     deal honestly and in good faith in both the
     performance and enforcement of the terms of their
     contract . . . [and] remain faithful to the [parties’]
     intended and agreed expectations.

Id. at 54–55 (internal quotation marks and citations omitted).




                                - 11 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 12 of 18



     Although the covenant protects the parties’ expectations of

the contract, it does not create rights or duties beyond the

four corners of the contract. Famm Steel, Inc. v. Sovereign

Bank, 571 F.3d 93, 100 (1st Cir. 2009) (quoting Chokel v.

Genzyme Corp., 867 N.E.2d 325, 329 (Mass. 2007)).        It also

applies only to conduct relating to the parties’ performance of

the contract, not to prior negotiations or conduct. AccuSoft

Corp. v. Palo, 237 F.3d 31, 45 (1st Cir. 2001).

     None of the laundry list of allegations against Global

supports Hopkinton’s burden of showing that Global was

unfaithful to the parties’ reasonable expectations.        Rather, the

undisputed evidence suggests that Global, having pursued an

opportunity to renovate and expand the Premises which it owned,

exercised its contractual rights to redevelop the Premises and

subsequently increase Hopkinton’s rent based upon the cost of

the redevelopment.    This Court does not find that Global

exercised those rights in bad faith simply because it considered

the location and customer base of Hopkinton in deciding to

undertake an expensive redevelopment project on the Premises.

Most franchisors making a similar decision to commit significant

capital to redevelop a property want a “killer location” with a

good customer base.    Furthermore, Global’s decision to redevelop




                                - 12 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 13 of 18



was made before Hopkinton executed the operative Renewal

Agreement and thus was not part of any implied covenant.

     Further, as set forth above, before exercising its

discretionary right to redevelop the Premises, Global

indisputably engaged in a series of good faith actions to keep

Hopkinton apprised of the redevelopment plans and direct the

reasonable expectations of the parties.      By the time Hopkinton

signed the Agreement, it had been put on notice that Global was

seriously considering a major redevelopment project that

included acquiring adjacent land and expanding the current store

which would obviously result in a substantial increase in rent.

     Global did not obfuscate its intention after the Renewal

Agreement became operative.    In or around August, 2018, Global

delivered a notice to Hopkinton 1) confirming the redevelopment

of the Premises, 2) informing Hopkinton for the first time of

the total cost of the project ($5 million), 3) notifying it of

the monthly rental increase that would be imposed at the

completion of the project pursuant to the Rent Guidelines

($65,000) and 4) reminding Hopkinton of its right to terminate

the lease within 30 days of that notice.      Before that time,

Hopkinton had neither asked Global about the anticipated cost of

the project nor had a representative attend more than one public

hearing about it.   Hopkinton did not send a termination notice



                                - 13 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 14 of 18



within 30 days of receiving the letter and the record suggests

that it still operates the franchise on the Premises.

     Having considered the terms of the operative contract and

the series of good faith actions Global took to apprise

Hopkinton of the redevelopment project before Hopkinton signed

the contract, the Court is convinced that no reasonable jury

could find Global breached the covenant of good faith and fair

dealing because Global’s actions were entirely consistent with

the bargained-for terms of the Renewal Agreement and the

expectations surrounding them.

     Furthermore, Hopkinton has failed to present any evidence

that Global’s actions were motivated by a desire to deprive

Hopkinton of its reasonable expectations of either 1) remaining

on the Premises after redevelopment, continuing to operate the

franchise and paying the increased rent or 2) unilaterally

rejecting the increased rent by terminating the agreement.

Although Hopkinton may have second thoughts about the contract

it entered into, it cannot invoke the covenant of good faith and

fair dealing to obtain rights for which it did not contract. Uno

Rests., Inc., 805 N.E.2d at 964 (“The covenant may not . . . be

invoked to create rights and duties not otherwise provided for

in the existing contractual relationship.”).       Because the

Renewal Agreement does not provide for any such rights and the



                                - 14 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 15 of 18



record does not show that Hopkinton could reasonably have

expected otherwise, the Court will grant summary judgment for

Global on this claim.

              2. Chapter 93A

     Section Two of Chapter 93A prohibits the use of unfair or

deceptive business practices and Section 11 includes a private

cause of action that enables business entities to recover

therefor. M.G.L. c. 93A §§ 2, 11.     In order to state a claim

under Section 11, an entity must have “suffer[ed] [a] loss of

money or property” caused by the unfair or deceptive act or

practice or demonstrate that it may experience such a loss in

the future. Id. at § 11.

     When determining whether an act or practice is unfair under

Chapter 93A, a court assesses

     (1) whether the practice . . . is within at least the
     penumbra of some common-law, statutory, or other
     established concept of unfairness; (2) whether it is
     immoral, unethical, oppressive, or unscrupulous; [and]
     (3) whether it causes substantial injury to consumers
     (or competitors or other business[people]).

City of Beverly v. Bass River Golf Mgmt., Inc., 93 N.E.3d 852,

863 (Mass. App. Ct. 2018) (alterations in original) (quoting PMP

Assocs., Inc. v. Globe Newspaper Co., 321 N.E.2d 915 (Mass.

1975)); see also Skehel v. DePaulis, Civil Action No. 13-cv-

11202-ADB, 2017 WL 2380164, at *3 (D. Mass. June 1, 2017) (“To

be actionable, the challenged misconduct must rise to the level


                                - 15 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 16 of 18



of an extreme or egregious business wrong, commercial extortion,

or similar level of rascality that raises an eyebrow of someone

inured to the rough and tumble of the world of commerce.”

(internal quotation marks omitted)); Madan v. Royal Indem. Co.,

532 N.E.2d 1214, 1217–18 (Mass. App. Ct. 1989); Levings v.

Forbes & Wallace, Inc., 396 N.E.2d 149, 153 (Mass. App. Ct.

1979) (Kass, J.).

      For the same reason that Hopkinton has failed to raise a

genuine issue of material fact relating to its claim for breach

of the implied covenant of good faith and fair dealing, it has

failed to support its claim for unfair and deceptive practices

under Chapter 93A.   Global has established, and Hopkinton has

not refuted, that it engaged in a series of good faith actions

to keep Hopkinton apprised of its redevelopment plans both

before Hopkinton renewed the franchise agreement and after the

renewal became operative, thereby negating any claim that

Global’s conduct was either unfair or deceptive.

              3. Fraud in the Inducement

     To prevail on a claim for fraud under Massachusetts law,

the plaintiff must prove that

     (1) the defendant made a misrepresentation of fact;
     (2) it was made with the intention to induce another
     to act upon it; (3) it was made with knowledge of its
     untruth; (4) it was intended that it be acted upon[]
     and . . . was in fact acted upon; and (5) damages
     directly resulted therefrom.


                                - 16 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 17 of 18




Smith v. Zipcar, Inc., 125 F. Supp. 3d 340, 344 (D. Mass. 2015)

(quoting Equip. & Sys. For Indus., Inc. v. Northmeadows Constr.

Co., Inc., 798 N.E.2d 571, 574 (Mass. App. Ct. 2003)).         The

plaintiff’s reliance on the misrepresentation must have been

reasonable. Masingill v. EMC Corp., 870 N.E.2d 81, 88 (Mass.

2007).

     Where there has been no affirmative misrepresentation,
     an action for fraud requires both concealment of
     material information and a duty requiring disclosure.

Id. (internal quotation marks omitted) (quoting Sahin v. Sahin,

758 N.E.2d 132, 138 n.9 (Mass. 2001)).      It is well-settled law

in Massachusetts that there is no liability for bare

nondisclosure. Id. (citing Swinton v. Whitinsville Sav. Bank, 42

N.E.2d 808, 809 (1942)).    Massachusetts courts have, however,

held that a partially truthful or ambiguous statement may be an

actionable falsehood where full disclosure is necessary to make

the statement not misleading or where the nondisclosed fact goes

to the essence of the transaction. Id. at 345-46 (collecting

cases).

     Regardless of whether Global made any misrepresentation

during the negotiation of the Renewal Agreement concerning the

anticipated capital investment in the redevelopment project and

related rental increase, the Court finds that no reasonable jury

could find Hopkinton was fraudulently induced into signing the


                                - 17 -
    Case 1:18-cv-11977-NMG Document 174 Filed 09/29/20 Page 18 of 18



Agreement because Hopkinton’s sole principal, Ms. Aoude,

admitted that she did not act upon any representation of Global

in deciding to sign it.

     Her statement shows indisputably that any purported

concealment of the true cost and scope of the redevelopment and

related rental increase did not induce Hopkinton to sign the

Agreement because Ms. Aoude would have signed the Agreement in

any event.    Accordingly, because there is no genuine dispute of

material fact as to whether Hopkinton acted upon a

representation of Global, misleading or otherwise, when it

decided to renew the Agreement, Hopkinton cannot avoid summary

judgment on this count.

                                      ORDER

     For the foregoing reasons,

     1) the motion of defendants Global Companies LLC and Global

       Montello Group Corp. for summary judgment (Docket No.

       127) is ALLOWED;

     2) all other pending motions are hereby DENIED as moot.

So ordered.


                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated September 29, 2020



                                - 18 -
